Exhibit 10.2

 

1998ISO:

 

OLD POINT FINANCIAL CORPORATION

FORM OF

INCENTIVE STOCK OPTION AGREEMENT

 

In accordance with the 1998 Stock Option Plan (the “Plan”) of OLD POINT
FINANCIAL CORPORATION, a Virginia Corporation (the “Corporation”), the
Corporation hereby grants on [GRANT DATE], to [EMPLOYEE NAME] (the “Employee”)
the right and option to purchase, upon the terms and conditions hereinafter set
forth, [#] shares of the Corporation’s Common Stock at the purchase price of
$[EXERCISE PRICE] per share.

 

  1. Time and Volume Limitations on Exercise of Option. Except as provided in
paragraph 5 below, this option shall not be exercisable: (a) during the period
of one year from the date hereof: or (b) after the expiration date of
[EXPIRATION DATE]. This option shall be exercisable on or after [VESTING DATE].

 

  2. Conditions of Exercise of Option During Employee’s Lifetime. During the
Employee’s lifetime, this option may be exercised only by him, and then only if
he has been an employee of the Corporation or one or more of its Subsidiaries
(as defined in the Plan) continuously from the date of grant of this option to
the date of exercise; provided, however, that if the Employee or the Corporation
terminates his employment for any reason (including termination because of
retirement, permanent and total disability, or cause), the Employee shall only
be entitled to exercise this option to the extent it was exercisable by the
Employee at the date of such termination of employment and further provided that
this option shall not be exercisable more than three (3) months after such
termination of employment.

 

  3. Option Nontransferable During Employee’s Lifetime; Conditions of Exercise
After Employee’s Death. This option shall not be transferable by the Employee
other than by his will or by the laws of descent and distribution. If the
employment of the Employee terminates by death while in the employ of the
Corporation or a Subsidiary, then this option may be exercised at any time
during its term, to the extent that the Employee was entitled to exercise this
option on the date of his termination from employment by reason of death, by the
person or persons to whom the Employee’s rights under this option shall pass by
will or by applicable law. In no event may the option be exercised after the
expiration date specified in paragraph 1.

 

  4. Method of and Effective Date of Exercising Option. This option may be
exercised from time to time on any business day upon delivery to the Corporation
of (a) a Notice of Exercise in the form attached to this Agreement, and (b)
payment in full of the option purchase price



--------------------------------------------------------------------------------

(which purchase price may be paid by the Employee in cash or in shares of common
stock of the Corporation, or in any combination thereof, as may be permitted in
the sole discretion of the Board of Directors or a committee thereof). No person
shall acquire any rights or privileges of a stockholder of the Corporation with
respect to any shares issuable upon such exercise until the effective date of
such exercise.

 

  5. Acceleration of Exercise Period. Notwithstanding the limitation set forth
in paragraph 1 (a) above on the exercise of this option within one year after
the date hereof, the Employee may exercise all or any portion of this option,
provided it shall have been granted not less than six months previously, on or
after the date on which an offeror (other than the Corporation) shall first
publicly offer to acquire shares of common stock of the Corporation pursuant to
a tender offer or exchange offer or the date of mailing of proxy material to the
stockholders of the Corporation with respect to a merger or other reorganization
which shall result in the common stock of the Corporation being converted into
cash or securities of another corporation.

 

  6. Prohibition Against Pledge, Attachment, etc. Except as other wise herein
provided, this option and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

 

  7. Provisions of the Plan Control. This option is subject to the terms and
conditions of the Plan under which it is granted, a copy of which may be
examined by the Employee at the office of the Corporation. The Plan empowers the
Board of Directors of the Corporation, or a committee thereof, to make
interpretations, rules and regulations thereunder, and in general provides that
determinations of the Board or such committee with respect to the Plan shall be
binding upon all optionees.

 

  8. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Corporation and the legal representative
of the Employee.

 

  9. Incentive Stock Option Rules. It is intended that this option may qualify
for treatment for federal income tax as an “incentive stock option” as that term
is defined by Section 422a of the Internal Revenue Code, provided that the
Employee observes the following rules concerning the exercise of the option:

 

  (a) None of the shares acquired upon exercise of this option may be sold or
otherwise disposed of by the Employee within 1 year of the date this option is
granted.

 

2



--------------------------------------------------------------------------------

  (b) None of the shares acquired upon exercise of this option may be sold or
otherwise disposed of within 1 year of the date on which such shares are
transferred to the employee.

 

  (c) At all times beginning on the date this option is granted and ending 3
months prior to the date on which the option is exercised, the Employee must
remain employed by the Corporation or one of its Subsidiaries.

 

NOTE: Failure to follow these rules does not affect the Employee’s right to
purchase shares under this option, but failure to follow these rules will
disqualify the Employee from treating the acquisition of shares pursuant to an
“incentive stock option” under the Internal Revenue Code. The Employee shall
consult his own tax advisor concerning the tax treatment of this option.

 

IN WITNESS WHEREOF, the Corporation has caused this option to be executed on its
behalf by its duly authorized officers whose names appear below, all as of the
date and year first above written, which is the date of the granting of the
option evidenced thereby.

 

OLD POINT FINANCIAL CORPORATION By  

 

--------------------------------------------------------------------------------

Its  

 

--------------------------------------------------------------------------------

 

Attest: By  

 

--------------------------------------------------------------------------------

Its  

 

--------------------------------------------------------------------------------

 

The undersigned Employee hereby accepts the foregoing option and agrees to the
terms and conditions thereof this              day of                     ,
200  .

 

--------------------------------------------------------------------------------

Employee

 

3